Stephen F. Brown,




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 16, 2014

                                    No. 04-14-00635-CV

  STATE OF TEXAS on behalf of the Criminal District Attorney for Bexar County, Jonathan
             Watkins, and Thomas Velez, all in their official capacities,
                                     Appellants

                                              v.

                                   Stephen F. BROWN, Jr,
                                          Appellee

                 From the 288th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-CI-05810
                      Honorable Solomon Casseb, III, Judge Presiding


                                       ORDER
       We grant appellants’ motion to abate this appeal. The appellate deadlines are suspended
until further order of this court.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of December, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court